           Case 1:21-cv-00518-VEC Document 12 Filed 02/23/21 Page 1 of 3

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 2/23/2021
 -------------------------------------------------------------- X
 BOARD OF MANAGER OF THE 243 WEST 98 :
 CONDOMINIUM,                                                   :
                                                                :
                                              Plaintiff,        :   21-CV-518 (VEC)
                                                                :
                            -against-                           :        ORDER
                                                                :
 JULIE ANN GOLDBERG, JOHN DOE #1 TO                             :
 JOHN DOE #20                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 31, 2020, Plaintiff initiated this case by filing a complaint in New

York State Supreme Court (Dkt. 3-1);

        WHEREAS on January 22, 2021, Defendant filed a notice of removal, dated January 21,

2021 (Dkt. 3);

        WHEREAS a notice of removal must be filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim

for relief upon which such action or proceeding is based, or within 30 days after the service of

summons upon the defendant if such initial pleading has then been filed in court and is not

required to be served on the defendant, whichever period is shorter.” 28 U.S.C. § 1446(b)(1);

        WHEREAS more than 30 days passed since Defendant received a copy of the initial

pleading in this case;

        WHEREAS on January 22, 2021, the Court ordered Defendant to show cause why this

case should not be remanded to New York State Supreme Court (Dkt. 4);

        WHEREAS on February 5, 2021, Defendant filed a letter arguing that her removal was

timely because (i) Plaintiff stipulated to extend Defendant’s time to remove the case by agreeing


                                                   Page 1 of 3
         Case 1:21-cv-00518-VEC Document 12 Filed 02/23/21 Page 2 of 3




to extend her time to answer the complaint and (ii) Defendant’s time to remove was stayed until

New York State Supreme Court exercised personal jurisdiction over Defendant (Dkt. 8);

       WHEREAS on February 12, 2021, Plaintiff opposed Defendant’s arguments as both

factually inaccurate and legally incorrect and moved for attorney’s fees incurred in connection

with the removal. totaling $7,600.00 (Dkt. 9);

       WHEREAS on February 15, 2021, the Court ordered Defendant to respond to Plaintiff’s

request for attorneys’ fees and the amount of attorneys’ fees requested (Dkt. 10);

       WHEREAS on February 22, 2021, Defendant filed a letter conceding that removal was

untimely but opposing Plaintiff’s request for attorneys’ fees as unwarranted and excessive (Dkt.

11);

       IT IS HEREBY ORDERED THAT:

       1. Defendant’s removal was untimely. Pursuant to 28 U.S.C. § 1446(b)(1), this case is

           REMANDED to New York State Supreme Court.

       2. Plaintiff’s request for attorneys’ fees is GRANTED in part. Defendant’s arguments

           were frivolous and legally unsupported. The Court rejects Defendant’s explanation

           that it would have withdrawn its removal petition had Plaintiff identified pertinent

           case law in its initial letter. Dkt. 11 at 1. Defendant is responsible for failing to

           research controlling case law before filing a notice of removal. Nevertheless, the

           Court agrees that Plaintiff’s request for $7,600.00 in attorneys’ fees is excessive. The

           Court awards Plaintiff $2,500.00 in attorneys’ fees, to be paid no later than March

           31, 2021.




                                            Page 2 of 3
       Case 1:21-cv-00518-VEC Document 12 Filed 02/23/21 Page 3 of 3




SO ORDERED.
                                               ________________________
Date: February 23, 2021                           VALERIE CAPRONI
      New York, New York                        United States District Judge




                                 Page 3 of 3
